On October 1, 2013, the Defendant was sentenced for Count H: Sexual Assault, a felony, in violation of Section 45-5-502(1) and (3), MCA 2011; to a term of imprisonment of Sixty (60) years at Montana State Prison, with execution of Thirty-five (35) years of such sentence suspended. Pursuant to Section 45-5-503(4)(a)(i), MCA the Defendant shall be ineligible for parole during the first Fifteen (15) years of such sentence; and other terms and conditions given in the Judgment and Order of Commitment on October 1, 2013.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rides of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly *3excessive.” (Section 46-18-904(3), MCA).
DATED this 31st day of March, 2014.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Alternate Chairperson, Hon. John Warner, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.